DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3, 5-10, 13, 14, 16, 17 and 19-26 are pending in this application and were examined on their merits.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/27/2020 has been entered.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-10, 13, 14, 16, 17, 19 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Wynne et al. (2009), cited in the IDS, as evidenced by Fagerquist et al. (2013), cited in the IDS, in view of Beaulieu et al. (WO 2011/045544), translation, and further in view of Verberkmoes et al. (2012), as evidenced by Thermo-Finnegan (2014), both cited in the IDS.

Wynne et al. teaches a method comprising:
providing a sample (aliquot) containing multiple known microbes (gram-negative Y. rohdei) (Pg. 9364, Column 2, Lines 22-23 and Pg. 6365, Column 1, Lines 1-3),
disrupting/lysing the microbes in the sample (aliquot) with formic acid to form a fluid cellular extract comprising one or more intact, soluble proteins (Pg. 9634, Column 2, Lines 19-21 and Pg. 9635, Column 1, Lines 1-3), and reading on Claims 1 in part, 7 in part, 14 in part;



performing a first mass spectrometric step/”top-down” (MALDI-TOF-MS, see Fagerquist, Pg. 127, Abstract), acquiring/detecting one or more mass spectra representative of the one or more intact, soluble proteins in the sample (Pg. 9634, Fig. 1 and Pg. 9635, Column 1, Lines 4-11), and reading on Claims 1 in part, 7 in part and 14 in part;
comparing the mass spectrometric data for the detected at least one protein from step b) to protein information contained in a reference database of known microbes (Pg. 9635, Column 1, Lines 31 -33), and reading on Claims 1 in part, 7 in part and 14 in part;
identifying at least one microbe to the genus level based on at least one match between the mass spectrometric data and the protein information contained in the reference database (Pg. 9634, Fig. 1 and Pg. 9635, Column 1, Lines 4-11), and reading on Claims 1 in part, 7 in part and 14 in part;
performing a second targeted, mass spectrometry step/”top-down” (Liquid Chromatography-MS/MS), wherein the identity of the microbe is used to limit the search of the database to detect and identify the proteins from the microbe indicative of genus/species/strain (phylogenetic) (Pg. 9635, Column 1, Lines 12-30 and 46-53 and Column 2, Lines 1-18 and Pg. 9637, Table 1), and reading on Claims 1 in part, 7 in part, 9 and 14 in part.

et al. suggests the use of the method for the identification of unknown organisms (Pg. 9637, Column 2, Lines 13-25).

Wynne et al. did not teach a method wherein the microbes were unknown, or wherein neither the first top-down analytical method or the second top-down analytical method includes MALDI-TOF mass spectrometry and chemical or enzymatic digestion of proteins prior to performing mass spectrometry, as now required by Claims 1, 7 and 14;
wherein step c) is performed automatically using mass spectrometry, as required by Claims 1, 7 and 14;
wherein based on the identified at least one microbe from step c), automatically (i) selecting a second top-down analytical method from a list of pre-defined analytical methods; as required by Claims 1, 7 and 14;
determining if one or more proteins indicative of antimicrobial resistance, antimicrobial susceptibility, and/or virulence is present in the sample, as required by Claims 1, 7 and 14;
wherein the first, top-down analytical method incorporates or includes direct infusion of the mixture into an electrospray (ES) apparatus without chromatographic separation, as required by Claims 3, 8 and 19;
wherein the first and second top-down analytical methods are performed using the same mass spectrometer, as required by Claims 5, 13 and 16;


analyzing the ionized proteins using mass spectrometry, wherein analyzing comprises:
(i)    in a first mass spectrometry step, acquiring one or more mass spectra representative of one or more of the ionized proteins;
(ii)    determining molecular weights for the one or more ionized proteins from the one or more mass spectra;
(iii)    using the determined molecular weights of the one or more ionized proteins to search a first database containing molecular weights of known microbial proteins, and selecting a subset of candidate microbes from the first database;
(iv)    in a second mass spectrometry step, selecting one or more precursor ions from the one or more ionized proteins and fragmenting the one or more precursor ions by fragmentation means to produce a plurality of product ions; and
(v)    using respective mass-to-charge ratios (m/z) of the plurality of product ions to search a second database containing molecular weights of known microbial proteins and at least one of: product ion m/z values; amino acid sequence; or post-translational modification information of said known microbial proteins, wherein the subset of candidate microbes from the first database is used to limit a search of the second database, as required by Claims 6, 10 and 17.

et al. teaches that mass spectrometric identification may be implemented with a raw sample electrospray (ES) source or after chromatographic separation (Pg. 8, Lines 20-21) and reading on Claims 3, 8, 19 and 20, and determining wherein the one or more proteins indicative of antimicrobial resistance and/or virulence is present in the sample (Pg. 77, Claim 1), and reading on Claims 1, 7 and 14.

With regard to Claims 1, 7 and 14, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the method of Wynne et al. for the mass spectroscopic characterization of a known bacteria to apply the method to the identification of unknown microbes because the reference specifically suggests the method as having applicability in the identification and characterization of unknown microorganisms.

It would have been further obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Wynne et al. for characterizing and identifying known microbes with the method of Beaulieu et al. of identifying and characterizing microbes by determining whether one or more proteins indicative of antimicrobial resistance and/or virulence is present in the sample because this is no more than the combining of prior art elements (analysis of microbial proteins) according to known methods (top-down microbial protein analysis methods) to yield predictable results.  


The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;

Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this combination in order to identify and characterize microbes on a multifactor basis.  There would have been a reasonable expectation of success in making this combination because both references are drawn to the same field of endeavor, that is, mass spectroscopic analysis of microbial proteins.

With regard to the limitation that steps c) are performed automatically and the first and second top-down analytical methods are performed using the same mass spectrometer, those of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that there are only a finite number of ways to conduct the performance of the first and second top-down analytical methods. Either on the same or different mass spectrometers.  Further, the automation of previously manual activities is not inventive.  



The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.).

Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to eliminate by-hand performance of the method steps.  There would have been a reasonable expectation of success in making this modification because both references are drawn to top-down methods of characterizing and identifying microbes.




1, 7 and 14, of:  “automatically selecting the second analytical method from a list of analytical methods and based on the identified at least one microbe from step c)“; the method of Wynne et al., would naturally include selecting the second analytical method from a list of analytical methods based on the microbe identified as it performs the same method steps as claimed.

Verberkmoes et al. teaches a method, comprising: providing a sample (aliquot) containing multiple known microbes (gram-negative S. oneidensis) (Pg. 240, Column 2, Lines 48-50 and Pg. 241, Fig. 1);
disrupting the microbes in the sample (aliquot) without chemical or enzymatic digestion (lysis by sonication) to form a fluid extract (Pg. 240, Column 2, Lines 50-54 and Pg. 241, Fig. 1);
separating a soluble protein fraction from an insoluble protein fraction present in the fluid extract and preparing a solution of the soluble protein fraction (Pg. 240, Column 2, Lines 55-62 and Pg. 41, Column 1, Lines 1 -8 and Fig. 1);
ionizing a stream or flow of solution of the soluble protein fraction to form one or more ionized proteins by electrospray ionization (ES) (Pg. 242, Column 1, Lines 85-72 and Column 2, Lines 1 -9 and Pg. 248, Fig. 8) and Pg. 241, Column 1, Lines 31 -34 and Column 2, Lines 10-12);




in a first top-down, mass spectrometric step (ES-FTIR-MS), acquiring one or more mass spectra representative of the one or more soluble proteins in the sample (Pg. 245, Fig. 3a);
determining molecular weights for the proteins from the one or more mass spectra (Pg. 245, Fig. 3b); 
and in a second, top-down mass spectrometry step (LC-MS/MS), selecting one or more precursor ions of the proteins from the one or more ionized Ions of the proteins of the sample from a mass range window and repeating the MS until a sufficient number of mass range windows have been covered and fragmenting the precursor ions by collision induced dissociation (CID) fragmentation (see Thermo-Finnegan, Pg. 3, Lines 13-14) means to produce a plurality of product ions (Pg. 241, Column 2, Lines 21 -30 and Pg. 242, Column 1, Lines 7-15);
and analyzing a sufficient number of proteins to characterize or “identify" the S. oneidensis microbes In the sample (Pg. 249, Fig. 7).







et al. and Beaulieu et al. for characterizing and identifying unknown microbes with mass spectrometry and comprising a first mass spectrometric step/”top-down” analytical method (MALDI-TOF MS) with the method of Verberkmoes et al. of identifying and characterizing microbes with mass spectrometry and comprising a first mass spectrometric step/”top-down” analytical method (ES-RTIR-MS) because this is no more than the combining of prior art elements (analysis of microbial proteins) according to known methods (top-down mass spectrometric microbial protein analysis methods) to yield predictable results, and the simple substitution of one known element (ES-FTIR-MS first top-down analytical method) for another (MALDI-TOF MS first top-down analytical method).to obtain predictable results (analysis of intact, soluble proteins from microbes).  The MPEP states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results;




With regard to the limitations of Claims 6, 10 and 17 of using the determined molecular weights to search a first database containing molecular weights of known microbial proteins, and selecting a subset of candidate microbes from the database;
 and using mass-to-charge ratios of the plurality of product ions to search a second database containing molecular weights of known microbial proteins and at least one of product ion m/z values, amino acid sequence, or post-translational modification information of said known microbial proteins, wherein the subset of candidate microbes from the first database is used to limit a search of the second database, the combined method of Wynne et al, Beaulieu et al. and Verberkmoes et al. would naturally include these processes as it performs the same method steps as claimed

Response to Arguments

Applicant's arguments filed 11/27/2020 have been fully considered but they are not persuasive. 


In response to applicant's arguments against the Wynne reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).  As discussed above and in the prior action mailed 08/28/2020, the combination of Wynne, Beaulieu and Verberkmoes makes obvious all of the limitations in Claims 1, 7 and 14.

The Applicant argues that the combination of Wynne and Beaulieu does not teach or suggest “performing the second, top-down analytical method using targeted mass spectrometry to determine if one or more protein(s) indicative of antimicrobial resistance, antimicrobial susceptibility and/or virulence of the identified at least one microbe is present in the sample., .wherein neither the first, top-down analytical method or the second, top-down analytical method includes (i) matrix-assisted laser desorption ionization time-of-flight (MALDI-TOF) mass spectrometry and (ii) chemical or enzymatic digestion of proteins prior to performing mass spectrometry,” as recited in independent claims 1, 7 and 14 (Remarks, Pg. 16, Lines 19-31 and Pg. 17, Lines 1-28).

not require either MALDI-TOF or chemical or enzymatic digestion of proteins prior to performing mass spectrometry.  The Examiner notes that Beaulieu teaches that the MS identification can be implemented with a raw sample electrospray source (citing Vaidyanathan) after chromatographic separation, that is, the utilization of undigested proteins.  As discussed above and in the prior action mailed 08/28/2020, the combination of Wynne, Beaulieu and Verberkmoes makes obvious all of the limitations in Claims 1, 7 and 14.

The Applicant argues that the Beaulieu reference does not provide a disclosure or teaching for “performing the second, top-down analytical method using targeted mass spectrometry to determine if one or more protein(s) indicative of antimicrobial resistance, antimicrobial susceptibility and/or virulence of the identified at least one microbe is present in the sample., .wherein neither the first, top-down analytical method nor the second, top-down analytical method includes (i) matrix-assisted laser desorption ionization time-of-flight (MALDI-TOF) mass spectrometry or (ii) chemical or enzymatic digestion of proteins prior to performing mass spectrometry” as recited by Claims 1, 7 and 14, and allegedly teaches determination of microbial resistance/virulence in examples using digested proteins (Remarks, Pg. 17, Lines 29-33 and Pgs. 18-19).

not require MALDI-TOF or chemical or enzymatic digestion of proteins prior to performing mass spectrometry.  The Examiner notes that Beaulieu teaches that the MS identification can be implemented with a raw sample electrospray source (citing Vaidyanathan) after chromatographic separation, that is, the utilization of undigested proteins.  Further, the teachings of the Beaulieu reference are not limited to the disclosed examples utilizing digested proteins. The MPEP states:
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989)
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).

As discussed above and in the prior action mailed 08/28/2020, the combination of Wynne, Beaulieu and Verberkmoes makes obvious all of the limitations in Claims 1, 7 and 14.

The Applicant argues that Beaulieu only teaches “bottom-up” proteomic analysis to determine antimicrobial resistance and/or virulence and not a top-down analytical method without digested proteins (Remarks, Pg. 20, Lines 1-11).

not require MALDI-TOF or chemical or enzymatic digestion of proteins prior to performing mass spectrometry.  The Examiner notes that Beaulieu teaches that the MS identification can be implemented with a raw sample electrospray source (citing Vaidyanathan) after chromatographic separation, that is, the utilization of undigested proteins. 

The Applicant argues that the cited portion of Beaulieu teaching the use of undigested proteins for MS identification allegedly does not teach or suggest the use of such a sample for the determination of antimicrobial resistance and/or virulence (Remarks, Pg. 20, Lines 12-27).

This is not found to be persuasive for the following reasons, clearly the Beaulieu reference teaches that undigested samples can be used to identify to identify unknown bacteria via an MS analytical method (see Pg. 8, Lines 20-21 and Pg. 77, Claim 1). The reference further teaches that the same MS method can be used for the determination of antimicrobial resistance and/or virulence (Pg. 77, Claim 4).




This is not found to be persuasive for the following reasons, as discussed above and in the prior action, the combination of Wynne and Beaulieu makes obvious the limitations of the claimed invention.  Verberkmoes was only cited for its teaching of a first, top down analytical method (ESI-RTIR-MS) of undigested proteins as a substitution for the MALDI-TOF-MS analysis method of Wynne.

The Applicant argues that none of the other cited references, Beaulieu,
Fagerquist or Thermo-Finnegan cures the alleged deficiencies of Wynne (Remarks, Pg. 21, Lines 16-26).

Claims 1, 3, 5-10, 13, 14, 16, 17 and 19-26 are rejected under 35 U.S.C. § 103 as being unpatentable over Wynne et al. (2009), cited in the IDS, as evidenced by Fagerquist et al. (2013), cited in the IDS, in view of Beaulieu et al. (WO 2011/045544), translation, and further in view of Verberkmoes et al. (2012), as evidenced by Thermo-Finnegan (2014), both cited in the IDS, as applied to Claims 1, 3, 5-10, 13, 14, 16, 17, 19 and 20, and further in view of Ho et al. (2003) and Lu et al. (2010).

et al., Beaulieu et al. and Verberkmoes et al. were discussed above.

None of the above references taught a method wherein steps b)-c) were performed in less than 10 minutes, as required by Claims 21, 23 and 25;
or wherein step d) is performed in less than 15 minutes, as now required by Claims 22, 24 and 26.

Ho et al. teaches a method wherein ESI-MS of an intact protein (hemoglobin) has an analysis time of 3 minutes per sample and is easily automated (Pg. 10, Column 1, Lines 35-47), and reading on Claims 1, 7 and 14, step b).

Lu et al. teaches a protein structure search database which can be (automatically) searched by a single computer in 2 minutes or in a cluster of computers in 20 seconds (Pg. 1, Abstract).







et al., Beaulieu et al. and Verberkmoes et al. for performing a first, top-down mass spectrometry method (ES-FTIR-MS) to detect a protein, automatically comparing the mass spectrometric data for the detected protein to protein information in a reference database of known microbes and based on the identification of the microbe, automatically selecting a second, top-down analytical method from a list of pre-defined analytical methods, to perform the ES-FTIR-MS, automatic comparison of obtained data to a reference database in less than 10 minutes and automatically selecting a second, top-down analytical method from a list of pre-defined analytical methods (database) in less than 15 minutes, because Ho et al. teaches that ES-MS can be performed in 3 minutes per sample and Lu et al. teaches that a computer can search a database in 2 minutes. Therefore, a reasonable time for performing the steps of Claims 1, 7 and 14, steps b)-d) would be 5 minutes.  Those of ordinary skill in the art would have been motivated to make this combination in order to obtain the desired data in the shortest time possible.  There would have been a reasonable expectation of success in making this combination because both the combined prior art and Ho et al. are drawn to ES-MS and because the automatic performance of steps such as searching a database for comparing obtained data and making a selection based upon such a comparison are known to be performed in several minutes or less, depending on the amount of computers applied to the task.

Response to Arguments

Applicant's arguments filed 04/26/2021 have been fully considered but they are not persuasive. 

The Examiner notes that the Applicant did not specifically address the above rejection in the Remarks filed 11/27/2020, therefore they have not been further treated here.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348.  The examiner can normally be reached on Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        04/26/2021